Order entered January 8, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00676-CV

                 IN THE MATTER OF A.L., A JUVENILE

              On Appeal from the 305th Judicial District Court
                           Dallas County, Texas
                  Trial Court Cause No. JD-18-00518-X

                                   ORDER

      Before the Court is appellee’s January 6, 2021 motion for an extension of

time to file its brief on the merits. We GRANT the motion and extend the time to

February 5, 2021. We caution appellee that further extension requests will be

disfavored.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE